Citation Nr: 1745237	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, T.W., D.W., and M.S.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 2000 to March 2001 and from February 2003 to December 2003, to include combat service from March 2003 to September 2003.  Commendations include the Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current residuals of a TBI are related to service.

2.  The Veteran's current headaches are proximately due to or the result of his service-connected TBI.

3.  The Veteran's current PTSD is related to a verified in-service stressor.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TBI and Headaches

The Veteran seeks service connection for residuals of a TBI and headaches, which he relates to an in-service head injury during his second period of service.  Specifically, the Veteran reports that he fell out of a Humvee at 40-50 miles per hour when his unit rushed to a potential combat situation.  He further reports partially losing consciousness at the time of the accident and headaches since the accident.  See Hearing transcript, 6-9 (April 2017); Notice of Disagreement (January 2012).  He denies experiencing headaches prior to the accident.  Id. at 6.  One of the Veteran's fellow service members reports having witnessed the accident and complaints of headaches since.  Members of the Veteran's family also corroborate the Veteran's account of headaches since service.  See id. at 9.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).

Initially, while service treatment records do not document the Veteran's reported head injury, the Board finds that testimony from the Veteran and his fellow service member provides sufficient evidence that the alleged injury occurred.  In this regard, their reports are competent, credible, and consistent with the circumstances of their combat service in Kuwait.  See 38 U.S.C.A. § 1154(b) (West 2014).  The Board further finds that the Veteran, his fellow service member, and his family provided competent, credible evidence of headaches in service.  Accordingly, this case turns on whether the Veteran's has current headaches and residuals of a TBI, and, if so, whether such are related to service.

The competent medical evidence pertaining to the nature and etiology of the claimed headaches and residuals of a TBI consists primarily of the April 2010 VA examination.  In April 2010, a VA examiner diagnosed mild TBI following the Veteran's reported in-service Humvee accident.  The examiner opined that it is as likely as not that the Veteran's current TBI residuals are related to his in-service a.  The examiner also opined that the TBI causes the Veteran's current headaches.

The Board finds that the April 2010 VA examination and accompanying opinion is adequate to decide the issues as it was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  For these reasons, the Board affords significant probative value to the April 2010 VA examiner's uncontroverted opinion.

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current TBI was incurred in service and that his current headaches are proximately due to or the result of his TBI.  Accordingly, service connection for headaches and residuals of a TBI is warranted.

PTSD
 
The Veteran seeks service connection for PTSD, which he relates to the above-discussed Humvee accident and fearing for his life during SCUD missile attacks in Kuwait.  Specifically, the testified that his unit was a part of the first push into Kuwait.  He explained that there was a 24-hour period where his base sounded 17 SCUD missile attack alarms, during which time he had to wear a gas mask 12 hours per day.  He further reports that explosions were so close that he could feel the ground shake.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

Here, the Board finds that the in-service stressor element has been met.  The Veteran and his fellows service member provided competent and credible evidence that the reported on the accident and SCUD missile attacks occurred.  Additionally, the Veteran's September 2003 post-deployment health assessment indicates that he wore his gas mask approximately 40 times outside of training.  Finally, in March 2010, a VA examiner found that reported Humvee accident satisfied the DSM-IV stressor criterion for PTSD.  Accordingly, this case turns on whether the Veteran has current diagnosis of PTSD related to his in-service stressors.

As to a current diagnosis, the Board notes that while a March 2010 VA examiner found that the Veteran did not meet DSM-IV criteria for PTSD, VA and private mental health professionals diagnosed PTSD in April 2011 May 2015, respectively.  After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current PTSD is related to his verified in-service stressors.  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for residuals of a TBI is granted.

Service connection for headaches is granted.

Service connection for PTSD is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


